WOODROW M. MELVIN, Circuit Judge.
This cause came before this court on May 1, 1959 upon the application of the judge of the criminal court of Montgomery County, Tennessee, for the arrest and extradition of one Nancy McPeak as a witness desired by the state of Tennessee to testify in the matter of a criminal prosecution now pending in that court.
The application is made under the provisions of chapter 942, Florida Statutes 1957, and the applicable provisions of the code of Tennessee.
*103Pursuant to the direction of this court, the said witness, with her attorney, appeared before this court on May 1, 1959. Also present in court were the attorney for the sheriff of Escambia County, Florida, the county solicitor for Escambia County, and the sheriff of Montgomery County, Tennessee. By direction of the court, the witness was at liberty pending a study of the validity of chapter 942.
The statute makes no provision for the witness to give bond, although her presence as a witness in Tennessee is not desired until June 10, 1959. The harshness of such a statute is readily apparent.
Section 9 of the declaration of rights of the Florida constitution guarantees that — “All persons shall be bailable by sufficient sureties, except for capital offenses where the proof is evident or the presumption great,” and section 12 thereof provides that no person shall be deprived of his liberty without dúe process of law.
Upon consideration of said petition, it is ordered, adjudged and decreed, as follows—
1. That chapter 942, Florida Statutes 1957, is in conflict with the provisions of sections 9 and 12 of the declaration of rights of the constitution of Florida, and said chapter is a void legislative act.
2. The application for the arrest and extradition of Nancy McPeak is not authorized under the laws of Florida, and the same is denied.